Citation Nr: 0006846	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-14 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for fainting spells as 
due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness. 

3.  Entitlement to service connection for nausea as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for fainting 
spells, fatigue and nausea as due to an undiagnosed illness 
stemming from service in the Persian Gulf.  The veteran, who 
had active service from November 1986 to December 1991, 
appealed that decision to the Board. 


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater during the 
Persian Gulf War.

2.  The veteran was first treated for episodes involving 
fainting spells, fatigue and nausea in July 1997.  He claims 
these episodes occur approximately two to three times a week. 

3.  Diagnoses of record include seizure disorder, 
encephalopathy and Persian Gulf  War syndrome. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
fainting spells as due to an undiagnosed illness is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
fatigue as due to an undiagnosed illness is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for nausea 
as due to an undiagnosed illness is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he experiences episodes involving 
fainting spells, fatigue and nausea which first began in July 
1997.  He maintains that each of these symptoms is the result 
of an undiagnosed illness stemming from his service in the 
Persian Gulf. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b). 

Statutes and regulations provide additional means for Persian 
Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 
3.317 (1999).  The veteran's service records document that he 
had active service in Southwest Asia during the Persian Gulf 
War.  Hence, the veteran is a Persian Gulf veteran for 
purposes of awarding VA disability compensation.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(d).

Under 38 C.F.R. § 3.317(a)(1), compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered "chronic" for purposes of adjudication.  See 38 
C.F.R. § 3.317.

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
See 38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 139 
(1997).

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to assist 
the veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).  However, the Court has held that in the absence 
of evidence of a well-grounded claim, the VA is prohibited in 
assisting the claimant.  See Morton v. West, 12 Vet. App. 477 
(1999).

Under a direct service-connected theory, the veteran must 
satisfy three elements for each of his claims for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded by 
showing a link to service based upon the application of the 
rule for chronicity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

The VA General Counsel has recently held that a well-grounded 
claim for compensation under 38 U.S.C. § 1117(a) and 
38 C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission the following evidence: (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period ("objective indications" include 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician); and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99 (issued May 3, 1999).

In this case, the record shows that the veteran was admitted 
to the Coffeyville Regional Medical Center (Coffeyville) on 
July 16, 1997, after his wife found him unconscious on the 
kitchen floor.  The veteran denied prior episodes involving 
fainting spells, but described an episode of what appeared to 
be heat exhaustion in June 1997 while working in an oil 
field.  He reported persistent nausea which became controlled 
fairly well with Propulsid.  A computer tomography (CT) scan 
of the brain was unremarkable.  An electroencephalogram (EEG) 
showed normal waking, drowsy and sleep tracing for the 
veteran's age.  The veteran was discharged on July 19, 1997.  
The diagnoses included (1) acute pulsing cephalalgia with 
syncope and amnesia; (2) fatigue with positive OX2 titer at 
1:140; (3) and chronic nausea, etiology undetermined. 

The veteran underwent several examinations at St. John 
Medical Center on July 21, 1997.  Neurological examination at 
that time disclosed no illness or acute infectious process.  
The neurologist commented that findings on examination were 
"bizarre."  He also recorded the veteran's statement that 
his symptoms began in 1990 during Desert Storm.  The 
diagnosis was "acute encephalopathy, cause unknown."  The 
neurologist suggested that there may have been an element of 
underlying psychogenic abnormality which was contributing to 
the veteran's functional disability.

The veteran was examined that same day by an infectious 
disease specialist to rule out infection.  During 
examination, the veteran expressed his belief that he had 
been exposed to "something" during Desert Storm.  The 
veteran reported a two week history of vague fatigue, 
malaise, headache, and difficulty walking.  Physical 
examination revealed no significant findings.  The physician 
believed the veteran to be a very poor historian and doubted 
his credibility.  The physician's impression was fatigue, 
headache, malaise, and other fairly vague symptoms which do 
not fit a good clinical scenario.  The physician also said 
that he was "unable to make any consideration of an 
infection seem very likely." 

On July 25, 1997, the veteran was seen for follow-up 
evaluation at Coffeyville.  He reported that his nausea was 
"pretty much under control" with medication, but explained 
that he still experienced extreme fatigue, occasional 
vertigo, and amnesia regarding certain events.  The 
physician's assessment was reflux of undetermined etiology, 
chronic fatigue, amnesia, and Gulf War syndrome.  The veteran 
was seen again on August 8, 1997, for back and abdominal 
pain, at which time he indicated that his problems persisted 
and were not getting any better.  The physician reported that 
several possible causes had been suggested, including 
amnesia, Gulf War syndrome, hysterical conversion reaction, 
and tick born disease.  

Due to the nature of these symptoms and his Persian Gulf 
service, the veteran was referred to the Kansas VA Medical 
Center for further evaluation and treatment.  A July 1997 
entry documents the veteran's history of fatigue, syncope, 
back pain, and a blood infection, "similar to Rocky Mountain 
spotted fever."  The diagnostic impression notes "syncope, 
fatigue ? etiology."  When seen in February 1998, the 
veteran reported occasional episodes involving severe 
headaches, weakness, occasional unresponsiveness, and a fever 
that lasted about an hour.  The veteran said these episodes 
were precipitated by a "funny feeling and sensations," but 
did not elaborate.  The veteran was assessed as having 
headaches, possible seizures and joint pain.  An EEG 
performed in March 1998 showed abnormal findings, both awake 
and drowsy, with T1 and T2 electrodes.  In April 1998, the 
assessment was seizure disorder. 

The veteran was afforded several VA neurological examinations 
to identify the underlying cause of his symptoms.  When 
examined in September 1997, the examiner opined that the 
veteran's headaches may be migraines which are unrelated to 
service.  The examiner said he was unable to come up with any 
other neurological diagnosis.  He added that a seizure 
disorder was extremely unlikely, but that this diagnosis 
should be kept in mind for future reference.  

At a VA neurological examination in October 1997, the veteran 
reported complaints of generalized weakness and fatigue.  He 
said his symptoms had progressed to the point where he 
required the assistance of a walker to prevent falls.  Based 
on the recorded history and findings from examination, the 
examiner explained that the veteran's symptoms are more 
suggestive of excessive fatigue rather than true muscle 
weakness, but that the possibility of a neuromuscular 
disorder might be considered.  It was recommended that the 
veteran undergo testing to rule out the possibility of 
myasthenic syndrome, including a CPK, ANA, EMG/NCV, and 
repetitive nerve stimulation testing.  It was also suggested 
that the veteran undergo an acetylcholine receptor antibody. 

Based on the foregoing, the Board finds that competent 
evidence shows that the veteran's fainting spells, fatigue 
and nausea may possibly be related to his service in the 
Persian Gulf.  The central issues in this case are whether 
the veteran's symptoms of fainting, fatigue and nausea are 
attributable to a known clinical diagnosis, and, if so, 
whether any such diagnosed disorder is related to service.  
However, the current record with respect to these questions 
is unclear.  Several medical professionals have attributed 
the veteran's symptoms to known clinical diagnoses of seizure 
disorder and encephalopathy.  In contrast, other medical 
professionals ruled out seizure disorder and found no other 
neurological disorder to account for the veteran's symptoms.  
Thus, it is unclear whether the veteran's fainting spells, 
fatigue and nausea may be attributed to a known clinical 
diagnosis.  It is also unclear whether the veteran's fatigue 
and nausea are part of his fainting spells as opposed to 
separate disorders.  Finally, the Board also points out that 
the veteran was assessed as having Gulf War syndrome in 1997, 
thereby suggesting a possible etiological relationship 
between the symptoms at issue and his Persian Gulf service. 

In short, the evidence of record is sufficient to render the 
veteran's claims plausible and capable of substantiation.  
Therefore, the claims are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (per curiam).  
The Board also notes that such a finding does not go to the 
merits of the claim, but rather to the threshold burden which 
the veteran must satisfy pursuant to 38 U.S.C.A. § 5107.  As 
the claims are well grounded, the VA has a duty to assist 
under 38 U.S.C.A. § 5107(a) before evaluating the merits of 
the claims.  For the reasons set forth in the Remand section, 
the Board finds that further development must be accomplished 
by the RO before the Board may adjudicate these claims.


ORDER

The veteran's claims of entitlement to service connection for 
fainting spells, fatigue and nausea as due to an undiagnosed 
illness are well grounded, and, to this extent only, the 
appeal is granted. 







REMAND

Given that the veteran has presented evidence of well-
grounded claims for service connection, the Board observes 
that the VA has a further obligation to assist him in the 
development of evidence to support his claims.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464. 

The Board finds that the medical evidence of record is 
insufficient to accurately adjudicate these claims on the 
merits.  Confusion exists among medical professionals as to 
the etiology of the veteran's fainting spells, fatigue and 
nausea.  It is unclear whether these symptoms may be 
attributed to a known clinical diagnosis, as opposed to an 
undiagnosed illness stemming from the veteran's Persian Gulf 
service.  The Board notes that when medical evidence of 
record is insufficient, or of doubtful weight or credibility, 
the Board may supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The Board finds that further 
development is warranted in this regard, to include a 
comprehensive examination to determine the nature and 
etiology of the veteran's fainting spells, fatigue and 
nausea. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran a VA 
examination to determine the nature, 
extent, and etiology of his fainting 
spells, fatigue and nausea.  If deemed 
necessary, the RO should afford the 
veteran multiple VA examinations with 
appropriate examiners.  The veteran's 
claims file should be made available to 
the examiner(s), each of whom should 
review the claims file in conjunction 
with the examination(s).  All necessary 
tests and studies should be accomplished, 
and the examiner(s) should comment upon 
whether the veteran suffers from each of 
the disabilities noted above.  The 
examiner(s) should also clearly indicate 
whether any such disabilities noted upon 
examination are attributable to a 
specific ongoing disease process or to an 
undiagnosed illness.  For each disability 
noted upon examination, the examiner(s) 
should provide an opinion as to whether 
it is at least as likely as not that such 
disability is related to service.  All 
opinions and conclusions expressed must 
be accompanied by a complete rationale. 

(a)  If the veteran's fainting spells are 
not attributed or related to a known 
clinical diagnosis, the examiner should 
determine the frequency of the veteran's 
seizures and identify them as either 
major or minor seizures.  See 38 C.F.R. 
§ 4.125, Diagnostic Code 8911 (1999).  
Major seizures are generalized tonic-
clonic convulsions accompanied by 
unconsciousness; while minor seizures are 
described as brief interruptions in 
consciousness or conscious control 
associated with staring or rhythmic 
blinking of the eyes, nodding of the 
head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or 
head.  Id.

(b)  If the veteran's fatigue is not 
attributed or related to a known clinical 
diagnosis, the examiner should state 
whether the veteran suffers from 
debilitating fatigue, cognitive 
impairments (such as an inability to 
concentrate, forgetfulness, or 
confusion), or a combination of other 
signs and symptoms which wax and wane but 
result in periods of incapacitation of at 
least one but less than two weeks total 
duration per year, or whether the 
veteran's symptoms are controlled by 
continuous medication.  See C.F.R. 
§ 4.88b, Diagnostic Code 6354 (1999).

(c)  If the veteran's nausea is not 
attributed or related to a known clinical 
diagnosis, the examiner should state the 
exact nature and frequency of this 
condition.  See 38 C.F.R. § 4.114 (1999).

2.  The RO should then review the 
examination report(s) to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
generally  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998). 

3.  After completion of the above 
development, as well as any further 
development deemed necessary, the RO 
should again adjudicate the veteran's 
claims for service connection for 
fainting spells, fatigue and nausea as 
due to an undiagnosed illness.  If the 
determination of any of these issues 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.  










The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 



